  Case: 1:12-cv-05105 Document #: 422 Filed: 05/10/19 Page 1 of 3 PageID #:14806




                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION
PHYSICIANS HEALTHSOURCE, INC., an Ohio                   )
corporation, individually and as the representative of   )
a class of similarly-situated persons,                   )
                                                         )
                              Plaintiff,                 )   Case No.: 12-cv-05105
                                                         )
               v.                                        )   Hon. Matthew F. Kennelly
                                                         )
A-S MEDICATION SOLUTIONS LLC, WALTER                     )
HOFF AND JOHN DOES 1-10,                                 )
                                                         )
                              Defendants.


                          PLAINTIFF’S MOTION FOR LEAVE
                     TO FILE CERTAIN DOCUMENTS UNDER SEAL

       Plaintiff, Physicians Healthsource, Inc. (“PHI”), respectfully moves this Court for leave

to file certain documents under seal and make available only to case participants and the Court,

and in support of this Motion states as follows:

       1.      On October 22, 2013, Magistrate Judge Sheila Finnegan entered an “Agreed

Protective Order Regarding Computer Forensic Discovery” (“Forensic Protective Order”), (Doc.

56).   Thereafter, on December 18, 2013, Magistrate Judge Finnegan entered an “Agreed

Confidentiality Order” (“Protective Order”), (Doc. 59). Pursuant to the Protective Order, parties

are required to seek leave of the Court to file documents under seal and must further comply with

Local Rule 26.2. (Protective Order at 6).

       2.      On or about April 2, 2019, Class-Settlement.com, the class administrator in this

matter, sent the “Notice of Judgement, Motion for Fees and Expenses, and Attached Form.”

       3.      The Notice included a form allowing for any Class member to fill out and submit

objections.
  Case: 1:12-cv-05105 Document #: 422 Filed: 05/10/19 Page 2 of 3 PageID #:14806




       4.      In response to the Notice, Class-settlement.com received 36 responses.

       5.      Plaintiff seeks leave from the Court to file 32 of these responses under seal as

they include personal identifying information about these Class members that the parties agree

should be maintained as confidential.

       6.      Pursuant to the Protective Order, Plaintiff respectfully requests that it be given

leave to file the above documents under seal electronically, in accordance with the procedures set

forth in Local Rule 26.2.

       WHEREFORE, Plaintiff respectfully request that the Court enter an Order giving

Plaintiff leave to file these 32 responses under seal and to direct the Clerk of the Court to

maintain same under seal until further order of this Court.

Date: May 10, 2019                                   Respectfully submitted,
                                                     PHYSICIANS HEALTHSOURCE, INC.,
                                                     individually and as the representative of a
                                                     class of similarly-situated persons
                                                     s/ Ross M. Good
                                                     Ross M. Good
                                                     Brian J. Wanca
                                                     Wallace C. Solberg
                                                     Ryan M. Kelly
                                                     ANDERSON + WANCA
                                                     3701 Algonquin Road, Suite 500
                                                     Rolling Meadows, IL 60008
                                                     847-368-1500
                                                     847-368-1501(fax)




                              CERTIFICATE OF SERVICE

                                                 2
  Case: 1:12-cv-05105 Document #: 422 Filed: 05/10/19 Page 3 of 3 PageID #:14806




        I hereby certify that on May 10, 2019, I electronically filed the foregoing with the Clerk
of the Court using the CM/ECF system. Notice of this filing will be sent by e-mail to all parties
by operation of the Court’s electronic filing system.

                                                    /s/ Ross M. Good




                                                3
